Citation Nr: 1111111	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for right knee arthritis, status post total knee arthroplasty with revision.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney At Law


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1989 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for arthritis of the right knee, status post total knee arthroplasty revision.  

The Veteran had requested to appear before a travel board hearing on the substantive appeal form; however, in November 2009, she waived her hearing request.  


FINDINGS OF FACT

1.  Preexisting moderate and symptomatic degenerative joint disease of the right knee was noted on service entry examination.

2.  Preexisting degenerative joint disease of the right knee did not permanently increase in severity during service.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the right knee, status post total knee arthroplasty revision, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1111, 1137, 1153, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this case, VA provided pre-adjudication VCAA notice by letter, dated in May 2008.  

As for content of the VCAA notice, the Board finds that the May 2008 letter substantially complied with the specificity requirements of the VCAA, and that further VCAA notice is not required.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and private treatment records as identified by the Veteran.  The Veteran submitted additional private treatment records.  The Veteran did not report obtaining VA medical treatment.  In a February 2009 statement the Veteran reported having been hospitalized in service.  She did not name the service hospital or the disorder that was treated.  After a review of service treatment records, the Board notes a report indicating the Veteran had received inpatient, or clinical, treatment in August 1989 for a mental health disorder.  As there was no indication in the service treatment records that the clinical treatment pertained to her right knee, at issue, any hospitalization or additional clinical records created during service in August 1989 are not relevant, and the Board will not remand to search for these clinical records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that there must be specific reason to believe the records may give rise to pertinent information to conclude that they are relevant).

As well, the Veteran submitted her application for Social Security disability benefits and the record contains the determination of her disability as well as an underlying application form.  The accompanying medical reports are largely duplicative to private medical treatment reports already of record.    

The Veteran was afforded a VA joints examination for her right knee in July 2009.  The claims file had been made available to and was reviewed by the examiner, who referred to service treatment reports in his own examination report, in detail.  After obtaining a subjective history from the Veteran, the examiner conducted an objective examination, and then gave a medical opinion supported with rationale.  The Board finds the examination legally sufficient. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Service Connection Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.              38 C.F.R. §§ 3.304, 3.306.

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis of Service Connection for Arthritis Right Knee 

The Veteran has claimed that her right knee was aggravated by her service, resulting in twenty years of post-service surgeries and problems.   

In the instant case, the Veteran's preexisting right knee disorder, then status post arthroscopy, was noted at service entrance in August 1988, on both the Report of Medical History and the entrance Report of Medical Examination.  An August 1988 service orthopedic consult noted her pre-service history, status post open reduction and fracture of the right tibia and fibula.  The service orthopedist noted her extensive history and that she had developed tibial malunion.  The assessment was moderate DJD (degenerative joint disease) of the right knee that was occasionally symptomatic.  

The Veteran's active service began in February 1989.  During that month she did seek treatment for right knee pain.  The impression was DJD.  In July 1989 she sought treatment again for right knee pain of two weeks duration.  The assessment noted the pain was chronic and that the Veteran was unable to run for her PT test.  Later that month she sought emergency treatment for her right knee, complaining that she had twisted it the day before.  The assessment was sprain in the right knee.  She was evaluated the next day and the assessment was right knee degenerative arthritis.  That service examiner also recommended a permanent profile so that she would be excused from any running.  There are no other treatment reports that pertained to her right knee, though the Veteran did seek service medical care for other conditions.  An undated statement of record signed by the Veteran indicates she waived a separation physical examination and that she understood any claims for follow-up treatment would have to be pursued through VA.  The DD Form 214 indicates she separated from active service in January 1990 for unrelated reasons of hardship.  Because the preexisting, moderate degenerative joint disease in her right knee was noted at service entrance, the Board finds that the presumption of soundness of the right knee at entry into service did not attach.  38 U.S.C.A. § 1111.

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  The primary question then is whether the preexisting right knee DJD is shown to have permanently increased in severity during active service.  In explaining the meaning of an increase in disability, the United States Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 
276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

The August 1988 service entrance examination noted the preexisting right knee disability, status post arthroscopic surgery, and that the Veteran had received a bone graft.  The August 1988 service orthopedist consultation found the DJD in her right knee to be moderate and occasionally symptomatic.  

Subsequent service treatment record entries reflect no worsening of preexisting DJD of the right knee, which was occasionally symptomatic in 1989, while in service.  She sought treatment for the July 1989 right knee sprain; however, after the permanent profile for her right knee was entered into the records, there were no further right knee complaints.  The absence of further complaints, findings, or treatment in service is further evidence that the preexisting DJD of the right knee did not permanently worsen in service.  The fact that the Veteran separated from active duty in January 1990, after signing a waiver of a separation examination that specifically stated any claims would have to be pursued through VA, and that she did not file a claim for VA compensation for right knee disorder for several years, until April 2008, is also some evidence that upon her separation from active service she did not believe her 11 months of service aggravated the DJD of the right knee.

As further evidence of lack of permanent worsening of preexisting DJD of the right knee by active service, the Board notes the private treatment records dated in 1992 for the first right knee total knee arthroplasty, in addition to the private treatment records detailing the August 1998 revision, and the February 2002 workplace accident, contain no mention of the Veteran having ever served in the military, let alone her having twisted her knee or having aggravated the right knee while in service.  

Instead, several accounts of her right knee's history discuss the original 1974 pre-service accident and treatment, the April 1992 post-service total knee arthroplasty of the right knee, with the diagnosis of post-traumatic osteoarthritis of the right knee with varus deformity, and then, most of the private treatment reports of record describe the February 2002 post-service workplace accident when her right knee was struck by a falling pole and injured, requiring subsequent care.  To a variety of private physicians and evaluators the Veteran reported a history of right knee disability that did not include any history of service injury, permanent worsening in service, or even description of worsening symptoms in service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In an attempt to ascertain whether the Veteran's preexisting DJD of the right knee was aggravated by service, the Veteran was afforded a VA joint examination in July 2009.  That examination resulted in the opinion that the Veteran's right knee twisting injury appeared to have been acute and transient in nature with no significant residual changes to her knee.  The examiner also noted that prior to service the Veteran's right knee had had significant degenerative changes and that her right knee was "doomed" prior to her active service, and the natural history for that type of degenerative disorder was a total knee arthroplasty.  The examiner opined that the in-service twisting injury did not affect, accelerate, precipitate, or aggravate the eventual outcome of her preexisting right knee disability.  This opinion was based upon the service treatment records reviewed and the natural history of progressive degenerative arthritis.  The examiner also noted that upon separation from service, the Veteran obtained employment as a recovery room nurse and worked in that capacity without physical limitations until her first total knee replacement in 1992.  

The Board acknowledges the Veteran's recent statements, made for compensation purposes, that active service aggravated her preexisting right knee disability, that she continued to experience pain in service but refused to seek any more medical treatment in service from service providers, stating that it was her pride that kept her from complaining.  See February 2009, May 2008 statements.  The Board finds this assertion to be inconsistent with, and outweighed by, the more contemporaneous reports of knee symptomatology and history, as reported in service and after service, especially as reported for treatment purposes.  The Board observes that the Veteran did seek medical care for other disorders during service, to include some inpatient mental health care, so plainly there was service medical care that she could use available to her, and that was used by her.  As well, her 
DD Form 214 indicates that she separated not at the conclusion of her commitment, but earlier, by means of claiming hardship, which demonstrates that the Veteran could seek assistance from her superiors for some problem, and that she got relief, in the form of a hardship discharge, notwithstanding any concerns she had about personal pride.  This contradiction between her current statements and the evidence of record from her time in service, and histories reported after service separation, renders her more recent statements attempting to explain that absence of complaints or treatment for right knee disability later during active service not to be credible. 

As well, the Board acknowledges that the Veteran served as a nurse and that her post-service occupation was described as a registered nurse and as a post-operative recovery room nurse.  While in general the opinion of a trained nurse may be probative when considering some medical issues, the Board finds the Veteran's own opinion regarding whether her preexisting right knee DJD was aggravated by her active service to be of little probative weight here because there is no evidence of record that she had any specific training or experience regarding orthopedic disabilities.  An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The Board finds that this question of whether the Veteran's degenerative joint disease of the right knee was aggravated, as opposed to having experienced only a flare-up of symptoms, is a particular question that requires specialized orthopedic training.  

Finally, the Board observes again that the private treatment reports of record, that describe the extensive care her right knee necessitated post-service, in 1992, 1998, and 2002, make no mention of any military service or any incident in service and that this silence when reporting other symptoms to treating physicians stands in 

such sharp contrast to the Veteran's current statements, so as to render these current statements less than credible and of little probative value.   

In this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting DJD of the right knee did not permanently increase in severity during service.  As noted above, while the Veteran was treated for complaints of pain and an acute sprain of the right knee after having twisted it in July 1989, there were no subsequent requests for treatment for the right knee disorder, though the Veteran sought medical care for other disorders.  Further, as the service orthopedists noted in the August 1988 consultation, her preexisting degenerative joint disease was already moderate in severity and would be occasionally symptomatic.  The Veteran sought treatment for the right knee pain on two occasions, but none after July 1989, when her permanent profile was placed in her service treatment reports.  

Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran's DJD of the right knee was not aggravated during service.  In so finding, the Board notes that, immediately following service, the Veteran obtained employment in the same profession with no physical limitations, as noted by the July 2009 VA examiner.  Further, despite her acknowledgement at separation from service that any claims or need for follow-up care would have to be pursued through VA, the Veteran did not submit a claim seeking service connection for right knee disability until over eight years later, in April 2008.  There were no further complaints about her right knee after July 1989 in service, and the July 2009 VA joints examination found that her right knee arthritis was so significant prior to service that, in effect, her knee was doomed to suffer progressive degenerative deterioration and that the total knee arthroplasty was part of the natural history of such a disorder.  

In short, the preponderance of the evidence of record is against a finding that the Veteran's preexisting moderate and symptomatic DJD of the right knee, which was noted at entrance into service, underwent any permanent increase in severity during 

service.  For these reasons, the Veteran's appeal as to the issue of service connection for right knee disorder must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.   See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for right knee arthritis, status post total knee arthroplasty with revision, is denied



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


